Per Curiam.

This was an information for obstructing a highway.
Plea, not guilty. Trial by jury. ' Verdict and judgment against defendants. Motion for new trial overruled, and exception taken.
At the proper time, the appellants moved the Court to give the jury the following instruction, viz.:
“ In criminal cases, the jury have the right to determine the law as well as the facts of the case.”
Which instruction was refused, and exception taken. Whereupon the Court gave the following instruction, viz.:
“ The jury receive the facts from the evidence, and the law from the Court; but their verdict of not guilty cannot be set aside or overruled by the Court.”
To the giving of this instruction, exception was taken.
' There was manifest error in refusing the instruction asked for, and in giving the one that was given. Williams v. The State, at the present term.
The judgment is reversed. Cause remanded for a new trial.